NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
AVENTIS PHARMACEUTICALS INC.,
Plaintiff-Appellant, '
AND
AMR TECHNOLOGY, INC.
(NOW KNOWN AS ALBANY MOLECULAR _
RESEARCI~I, INC.),
Plaintiff-Appellant,
V. __
DR. REDDY’S LABORATORIES, LTD. AND
DR. REI)DY’S LABORATORIES, INC.,
Defendants-Appellees.
AVENTIS PHARMACEUTICALS INC.,
Plaintiff-Appellant,
AND
AMR TECHNOLOGY, INC.
(NOW KNOWN AS ALBANY MOLECULAR
RESEARCH, INC.),
Plaintiff-Appellan,t,
V.
AMINO CHEMICALS LTD.,
DIPHARMA FRANCIS, SR.L.,
AND DIPHARMA SPA,
Defen,dants-Appellees,

AVENTIS PHARMA V. DR REDDYS LABS 2
AND
MYLAN PHARMACEUTICALS INC.,
Defendant.
AVENTIS PHARMACEUTICALS INC.,
Plaintiff-Appellant,
AND
AMR TECHNOLOGY, INC.
(NOW KNOWN AS ALBANY MOLEC_ULAR
RESEARCH, INC.),
Plaintiff-Appella,nt,
V.
TEVA PHARMACEUTICALS USA, INC., l
Defendant~Appellee,
AND
AMINO CHEMICALS LTD.,
DIPHARMA FRANCIS, SR.L.,
AN1) DIPHARMA SPA,
Defendcmts-Appellees.
2011-1334, »1335, -1336
Appea1s from the United States District C0urt for the
District of New Jersey in case n0s. 04-CV-1075, 04-CV-
107 7, and 04-CV-1078, Chief Judge Garrett E. Br0Wn, Jr.
ON MOTION
w 0RDER

3 AVENTIS PHARM.A V. DR REDDYS LABS
Upon consideration of Aventis Pharmaceutica1s, Inc.’s
motion to voluntarily dismiss this appeal as to Mylan
Pharmaceuticals, Inc. due to Settlen1ent,
IT ls ORDERED THAT:
The motion is granted to the extent that the revised
official caption is reflected above to indicate that Mylan is
no longer an appellee.
AUG 2 6 2011
Date
ccc AndreW P. Zappia, Esq.
Paul H. Berghoff, Esq.
Anthony W. Shaw, Esq.
Michael E. Patunas, Esq.
Martin B. Pavane, Esq.
E. Anthony Figg, Esq.
s20
FOR THE CoURT
fs/ J an Horbaly
J an Horbaly
Clerk -
FlL
u.s. count 0FE.zl?PEALs F0R
rt-ls FEo£RAL census
AUG 2 6 2011
.IAN HBRBALY
CLEHi